     Case 2:19-cv-01119-JAM-KJN Document 37 Filed 11/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       KOHEN DIALLO UHURU,                             No. 2:19-cv-1119 JAM KJN P
12                         Plaintiff,
13              v.                                       FINDINGS AND RECOMMENDATIONS
14       LAURA ELDRIDGE, et al.,
15                         Defendants.
16

17             By an order filed July 29, 2020, plaintiff’s in forma pauperis status was revoked, and he

18   was ordered to pay, within thirty days, the $400.00 filing fee, and was cautioned that failure to do

19   so would result in a recommendation that this action be dismissed. That time period has now

20   expired, and plaintiff has not paid the court’s filing fee, or otherwise responded to the court’s

21   order.1

22   ////

23

24   1
       Instead, plaintiff filed an appeal. On October 16, 2020, the Court of Appeals for the Ninth
     Circuit denied plaintiff leave to proceed in forma pauperis on appeal because plaintiff had
25   sustained three or more actions or appeals dismissed as frivolous, malicious, or for failure to state
26   a claim, and had not alleged imminent danger of serious physical injury. Uhuru v. Eldridge, No.
     20-16736 (9th Cir. Oct. 16, 2020). Plaintiff was ordered to pay the $505.00 filing fee within 21
27   days; such deadline has passed, and the circuit’s docket does not reflect plaintiff’s payment. Id.
     Rather, on November 4, 2020, the circuit docketed receipt of plaintiff’s opening brief, but also
28   noted: “Major deficiencies: briefing is stayed, fees are due.” Id.
                                                        1
     Case 2:19-cv-01119-JAM-KJN Document 37 Filed 11/17/20 Page 2 of 2


 1             Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

 2   prejudice.

 3             These findings and recommendations are submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 5   after being served with these findings and recommendations, plaintiff may file written objections

 6   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings

 7   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

 8   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 9   (9th Cir. 1991).

10   Dated: November 17, 2020

11

12
     uhur1119.fpf
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
